Name: Commission Regulation (EC) No 631/1999 of 24 March 1999 amending Regulation (EC) No 1666/98 increasing to 203 081 tonnes the quantity of barley held by the Austrian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities25. 3. 1999 L 80/9 COMMISSION REGULATION (EC) No 631/1999 of 24 March 1999 amending Regulation (EC) No 1666/98 increasing to 203 081 tonnes the quantity of barley held by the Austrian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 1666/98 (5), as last amended by Regulation (EC) No 40/1999 (6), opened a standing invitation to tender for the export of 151 725 tonnes of barley held by the Austrian intervention agency; whereas, Austria informed the Commission of the inten- tion of its intervention agency to increase by 51 356 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the Austrian intervention agency for which a standing invitation to tender for export has been opened should be increased to 203 081 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1666/98 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1666/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 203 081 tonnes of barley to be exported to all third countries, with the exception of the United States, Canada and Mexico. 2. The regions in which the 203 081 tonnes of barley are stored are stated in Annex I to this Regula- tion.'; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 5, 9. 1. 1999, p. 64. (5) OJ L 211, 29. 7. 1998, p. 12. (6) OJ L 5, 9. 1. 1999, p. 65. EN Official Journal of the European Communities 25. 3. 1999L 80/10 ANNEX ANNEX I (tonnes) Place of storage Quantity NiederÃ ¶sterreich/Wien/Burgenland 142 522 Steiermark 8 540 OberÃ ¶sterreich 52 019'